April 3d, 1817.
Judge Roane
pronounced the Court’s opinion.
The Copy of the Will made part of the special Verdict in this case; having been received and admitted to Record by the proper Court, as and for the last Will of Joseph Holmes ; and that Copy containing a clause, (as found by the Jury and spread upon the Verdict' as part of the proceedings of the said Court,) which entitles the Appellant to recover his freedom, the Court is of opinion to reverse the .Judgment of the Superior Court, and affirm that of the County Court.